— Judgment unanimously affirmed. Memorandum: Defendant appeals his conviction of robbery in the third degree. In affirming, we reject his contention that the stealing was not forcible within the meaning of Penal Law § 160.05.
*1085The evidence shows that defendant approached an elderly man who was selling poppies for disabled veterans and, pretending to buy a poppy, wrenched from the victim a transparent plastic bag containing the proceeds of the day’s sales. Two of the victim’s fingers had been inserted into holes in the bag and the bag was wrapped around the fingers. When defendant pulled the bag away he caused such pain to the victim that he thought his fingers were being broken. From this evidence we conclude that the jury was entitled to find that defendant, in stealing the bag, "use[d] * * * physical force upon [the victim] for the purpose of * * * overcoming resistance to the taking of the property” (Penal Law § 160.00 [1]; see, People v Santiago, 48 NY2d 1023, affg 62 AD2d 572; cf., People v Davis, 71 AD2d 607), and thus, committed robbery.
We have examined the other arguments raised by defendant and find them lacking in merit. (Appeal from judgment of Genesee County Court, Morton, J. — robbery, third degree.) Present — Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ.